DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 11/04/2021.
           Claims 1-24 are currently pending.
           Claims 1, 9, 16, 17, 20 have been amended.
            Claims 21-24 are newly added.
           Claims 1, 9, 16, 17, 20 are independent claims.
Reasons for Allowance
2.        Claims 1-24 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…retrofitting an electrical system, comprising an electrical device and a second electrical conductor coupled to the electrical device and disposed partially inside and partially outside of the electrical system, to include a capacitive sensor configured to capacitively sense a partial discharge event of a component of the electrical system, the capacitive sensor comprising: a first electrical conductor that forms a first terminal of the capacitive sensor; the second electrical conductor that forms a second terminal of the capacitive sensor; and a dielectric that separates the first electrical conductor and the second electrical conductor” in combination with all other elements as claimed in claim 1. 

          Regarding claim 9, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “…capacitive sensor configured to capacitively sense a partial discharge event, the capacitive sensor comprising a first electrical conductor positioned near an electrical conductor of an electrical system comprising an electrical device such that the first electrical conductor forms the first terminal of the capacitive sensor and the electrical conductor of the electrical system forms the second terminal of the capacitive sensor, the electrical conductor disposed partially inside and partially outside of the electrical system, the capacitive sensor configured to generate an electrical sensor signal at an output of the capacitive sensor in response to the partial discharge event; a transducer configured to convert the electrical sensor signal to an optical signal; and partial discharge detection circuitry configured to detect an occurrence of the partial discharge event based on the optical signal” as claimed in claim 9.

          Regarding claim 16, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “…a first electrical conductor positioned near an electrical conductor of an existing electrical system comprising an electrical device such that the first electrical conductor forms a first terminal of a capacitive sensor; and the electrical conductor of the existing electrical system is disposed partially inside and partially outside of the existing electrical system and forms a second terminal of the capacitive sensor, the capacitive partial discharge sensor configured to generate an electrical sensor signal at an output of the capacitive sensor in response to a partial discharge event. ” as claimed in claim 16.
Regarding claim 17, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “….capacitively sensing a partial discharge event within an electrical system comprising an electrical device using a capacitive sensor disposed partially inside and partially outside the electrical system; generating an electrical sensor signal at an output of the capacitive sensor in response to the partial discharge event; converting the electrical sensor signal to an optical signal; and detecting an occurrence of the partial discharge event based on the optical signal.” as claimed in claim 17.
          Regarding claim 20, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “…capacitive sensor configured to capacitively sense a partial discharge event, the capacitive sensor comprising a first electrical conductor positioned near an electrical conductor of the electrical system comprising an electrical device such that the first electrical conductor forms the first terminal of the capacitive sensor and the electrical conductor of the electrical system forms the second terminal of the capacitive sensor, the electrical conductor disposed partially inside and partially outside of the electrical system, the capacitive sensor configured to generate an electrical sensor signal at an output of the capacitive sensor in response to the partial discharge event; a transducer configured to convert the electrical sensor signal to an optical signal; and partial discharge detection circuitry configured to detect an occurrence of the partial discharge event based on the optical signal.” as claimed in claim 20.
        As to claim(s) 2-8 and 21, the claims are allowed as they further limit allowed claim 1.
        As to claim(s) 10-15 and 22, the claims are allowed as they further limit allowed claim 9.
         As to claim(s) 23, the claim is allowed as it further limit allowed claim 23.

          As to claim(s) 18-19, the claims are allowed as they further limit allowed claim 17.
          As to claim(s) 24, the claim is allowed as it further limit allowed claim 20.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Karin (U.S Pub. 20200209288) discloses a partial discharge (PD) detection system includes a PD sensor configured to sense a PD event of an electrical system and to generate a sensor signal in response to the PD event. An envelope generator is coupled to receive the sensor signal from the PD sensor. The envelope generator extracts an envelope signal from the sensor signal. A digitizer is configured to convert the envelope signal to a digital representation of the PD event. (see specification for more details).              Di Stefano (U.S Pat. 10571510) discloses a partial discharge detecting device includes an electric field sensor including: a first electrode configured to detect by capacitive coupling a partial discharge signal generated by an electrical object and to provide a corresponding first electrical signal, and a second electrode isolated from the first electrode and structured to detect an environmental noise and to provide a corresponding second electrical signal. The detecting 
             Sanchez Ruiz (U.S Pub. 20180156857) discloses a system based on capturing, detecting and indicating signals from the electric power system and/or the electrical equipment thereof, and more specifically on detecting and indicating partial discharges, the main objective of the present disclosure being to provide an indicator which allows the verification of the absence or presence of partial discharges in a simple manner in an installation, visually and/or audibly (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
1/31/2022